Judge POOLER dissents in a separate opinion.
JOHN M. WALKER, JR., Circuit Judge:
Defendant-appellant Micheál Ledee was convicted of crimes stemming from participating via webcam in the sexual abuse of an eight-year-old girl by her mother. To ensure the uninhibited testimony of the underage victim at trial, the district court (Nicholas G. Garaufis, Judge), on motion by the government, closed the courtroom during the victim’s testimony to all persons who were not directly involved in the trial, including Ledee’s parents. Ledee argues that the closure violated his Sixth Amendment right to a public trial. We disagree and AFFIRM.